DETAILED ACTION
Response to Arguments
Applicant's arguments filed -4/21/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
First, Miya is non-analogous to the claimed invention and is therefore not suitable for combination with Tadika in an obviousness rejection under @ 103. 

Third, one skilled in the art would have had no reason to modify Tadika based on the alleged teachings of Miya. While Tadika discloses storing a beverage in a supercooled state, Tadika notably provides no disclosure of a slush beverage or a process of nucleating the supercooled beverage. As discussed, Miya does not relate to a beverage dispenser or beverage dispensing process at all. Instead, Miya relates to a semiconductor wafer cleaning process that includes supplying a supercooled liquid to a substrate. Thus, it is unclear why one skilled in the art would have been motivated to modify Tadika's vending machine to include means for agitating a beverage container by subjecting a beverage container to a controlled gravitational drop based on Miya's disclosure of applying a supercooled liquid to a surface of a semiconductor wafer for cleaning. 

Examiner’s Response:
Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miya is reasonably pertinent in that Miya describes the effect of a supercooled beverage in a bottle being subjected to a hit or vibration and thus, rapidly freezing (nucleation) or forming crystals (nucleation) as a natural phenomenon.  Examiner notes this is within the field of Applicant’s endeavor also since the Applicant is likewise concerned with the natural process of nucleation. Examiner notes that Miya is only used to show the natural process of what would happen if a supercooled beverage is dropped.  Examiner further notes that Applicant’s claim describes “wherein agitating the beverage container comprises subjecting the beverage container to a controlled gravitational drop to cause nucleation of the supercooled beverage.  Tadika discloses dropping a supercooled beverage, thus, one of ordinary skill in the art would recognize that only naturally it would be capable of going through nucleation upon impact.

Applicant Argues:
Second, even if Miya is deemed analogous to the claimed invention, which Applicant disputes, Miya fails to cure the deficiencies of Tadika and also fails to disclose "agitating the beverage container, wherein agitating the beverage container comprises subjecting the beverage container to a controlled gravitational drop to cause nucleation of the supercooled beverage," as recited in claim 1. 
Further, claim 7 recites an agitator disposed at an outlet of the temperature regulated 
compartment, wherein the agitator comprises a chute for subjecting the beverage container to the controlled gravitational drop. Miya's disclosure of a "physical stimulus" provides no disclosure or suggestion of the specifically recited structure of an agitator comprising a chute for subjecting a beverage container to a controlled gravitational drop. 

Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner further notes that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. 

Applicant Argues:
The Office relies on Miya's disclosure that "if a certain physical stimulus (vibration or the like) is applied to a liquid in a supercooled state, a temperature distribution in the liquid fluctuates ... and crystallization rapidly progresses using this seed crystal as a nucleus." See Miya at [0147]. This generic disclosure of a "physical stimulus" does not specifically disclose or suggest the claimed feature of subjecting the beverage container to a controlled gravitational drop to cause nucleation of the supercooled beverage. Further, the Office cites to Miya's disclosure that "for example, a phenomenon in which supercooled cooled water in a bottle is rapidly frozen only by being hit...." Id. Again, this disclosure says nothing of subjecting a beverage container to a controlled gravitational drop. Therefore, Miya fails to cure the deficiencies of Tadika and fails to disclose or suggest the claimed feature. 

Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner notes that a controlled gravitational drop in Applicant’s disclosure is described as mechanical impact by way of a process of a container dropping onto a platform.  Examiner notes that a hit is an equivalent of a mechanical impact as obvious to one of ordinary skill in the art, likewise, a vibration is also a part of mechanical impact as obvious to one of ordinary skill in the art.  Examiner notes that both are capable of taking place when Tadika drops a supercooled beverage onto a platform as the drop/dispensing function disclosed by Tadika. 

Applicant Argues:
Claim 22 depends from independent claim 7 and recites, "a distributor for moving the beverage container from the agitator to the delivery portal." 

The cited references fail to disclose or suggest a distributor for moving a beverage container from an agitator to a delivery portal. The Office alleges Rudick discloses a distributor 30 for moving a beverage container from an agitator to a delivery portal 20. See Office Action at p. 13, citing FIGS. 1-7B of Rudick. 

Rudick discloses an icing system having a can supporting platform 30 supported on a 
movable arm 36 and follower element 34 for moving the platform 30 through various positions of the icing system. See Rudick at col. 3, lines 52-65. Thus, Rudick does not disclose a distributor that moves a beverage container from an agitator to a delivery portal. Indeed, the Office does not identify any portion of Rudick as corresponding to the claimed agitator. In fact, there is no reason for Rudick to include an agitator as Rudick does not relate to forming a slush beverage from a supercooled beverage. The Office appears to consider the claimed "distributor" in isolation, and does not consider the claimed invention as a whole. See MPEP § 2141.02. 

Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner notes that claim 7 describes an agitator as a chute.  Examiner notes that Tadika already teaches a chute/agitator, likewise, Rudick also teaches a chute that the products are dropped onto.


Applicant Argues:
Further, one skilled in the art would not have been motivated to modify Tadika based on 
Rudick. Rudick's platform 30 is part of an icing system for putting ice on the outside of a container (see Rudick at col. 1, lines 4-12), and the Office provides no explanation why one skilled in the art would modify Tadika to include solely the movable platform from Rudick's icing system without the related components. Tadika is not silent as to the manner in which a product is moved to its product opening. Tadika discloses "bottled beverage C makes a rolling movement along an oblique surface of the product shooter 5 and pushes and opens an inner door side flap attached to the product dispense opening 3a to release into the product outlet opening 2f." See Tadika at [0029]. Thus, Tadika specifically discloses that the shooter 5 (alleged to be the claimed "chute") conveys the product to the product outlet opening. Accordingly, there would be no reason to modify Tadika to further include Rudick's movable platform 30 (alleged to be a "distributor") for moving Tadika's product to a delivery portal. The Office provides no explanation in this regard. 

Examiner’s Response:
Examiner notes the combination would be capable of providing (along with the additional features of Rudick as cited by Applicant) a container dispensed in a more accessible location that would not require a user to bend to receive.

Applicant Argues:
Orr discloses an apparatus 100 for collecting and dispensing a vial 10 that includes a 
receptacle 120 for catching the vial and a slide 160 that guides the vial toward a platform 190. See Orr at col. 4, line 17-30 and col. 5, lines 36-38. Thus, Orr does not disclose or suggest a chute having the claimed configuration, and further does not disclose that the vial is reoriented by its slide 160 from a sideways orientation to an upright orientation. 

Examiner’s Response:Orr teaches wherein a chute comprises a first portion (right side extending bottom flange) that is inclined relative to a horizontal axis, a second portion (lower housing portion) that is arranged perpendicularly to the horizontal axis, and a shoulder region (connection point) that is rounded and connects the first portion (right side extending bottom flange) to the second portion (lower housing portion) (see Fig. 1), such that the chute is configured to reorient the beverage container from a sideways orientation (see Fig. 9) to an upright orientation (see Fig. 10).  

Applicant Argues:
Further, the Office has failed to provide a sufficient rationale to modify Tadika as already modified by Miya based on the alleged teachings of Orr. The Office provides only a conclusory rationale that it would have been obvious to modify Tadika "to allow for controlled dispensing of product." See Office Action at p. 12. This rationale does not explain why one skilled in the art would specifically choose to modify Tadika's product shooter 5 (alleged to be the claimed "chute") to have the configuration of Orr's vial dispensing slide 160 and platform 190. 

Examiner’s Response:
Examiner notes that one of ordinary skill in the art would have seen using an alternative design choice for a chute as obvious in view of the cited art.  Examiner further notes that additional dispensing alignment control would be capable in assuring proper orientation of a dispensed product.

Applicant Argues:
Niehaus also fails to cure the deficiencies of the cited references. Niehaus discloses a device for dispensing paper cups. See Niehaus at Abstract. Thus, Niehaus fails to disclose or suggest an agitator comprising a chute configured to subject a beverage container to a gravitational drop to cause nucleation of a supercooled beverage to form a slush beverage. 

The Office has failed to provide a sufficient rationale to modify Tadika as already modified by Miya based on the alleged teachings of Niehaus. As discussed, Niehaus relates to a dispensing device for paper cups. See Niehaus at Abstract. Niehaus discloses an apparatus in which an empty paper cup that slides along upper and lower guiding rails 1, 2, 3 toward a filling area. See Niehaus at col. 3, lines 11-17. In contrast, Tadika discloses a vending machine for dispensing products, such as cooled, bottled beverages. See Tadika at [0025]. Thus, one of ordinary skill in the art would have had no reason to modify Tadika's vending machine for dispensing bottled beverages based on Niehaus' disclosure of a paper cup dispenser with rails along which a paper cup may slide. 


Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner notes that changing the shape or size of a device is a design consideration within the art.

For the reasons stated above, the claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 15, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika et al. (US 2018/0268640 – hereinafter Tadika) in view of Miya et al. (US 2018/0147609 – hereinafter Miya).
Re Claims 1 and 21:Tadika discloses a method for providing a slush beverage to a consumer,
comprising: storing in a temperature regulated compartment (1a) a beverage container (C) containing a beverage at a predetermined temperature at or below a freezing point of the beverage such that the beverage is supercooled without consumer access to the beverage container (C) (see paragraph [0048]); receiving a consumer selection for a beverage stored in the temperature regulated compartment (1a) (see paragraph [0028]); based on the consumer selection, agitating (dispensing/dropping) the beverage container (C), wherein agitating (dispensing/dropping) the beverage container (C) comprises subjecting the beverage container to a controlled gravitational drop (see paragraphs [0029-0030]); and providing the beverage container (C) to the consumer after subjecting the beverage container (C) to the controlled gravitational drop (see Figs. 1-7), but fails to specifically teach a controlled gravitational drop to cause nucleation of the supercooled beverage

Miya teaches a (“physical stimulus”, “hit”) to cause nucleation of a supercooled beverage (“in a bottle”) (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).

Further Re Claim 2:
Tadika discloses storing the beverage container (C) in the temperature regulated compartment (1a) at a temperature of about -2°C to about -12°C (see paragraph [0048]).  

Further Re Claim 5:
Tadika discloses wherein providing the beverage container (C) to the consumer comprises moving the beverage container (C) from the temperature regulated compartment (1a) to an area exterior to the temperature regulated compartment (1a) that is accessible by a consumer (see Figs. 1-7).

Further Re Claim 6:
Tadika discloses accepting a payment by a consumer prior to providing the beverage container (C) to the consumer (see paragraph [0028]).



Re Claims 7, 19, and 23:
Tadika discloses a slush beverage dispenser, comprising: a housing (1); a temperature regulated compartment (1a) within the housing (1) configured to store a beverage container (C) such that the beverage container (C) is not accessible by a consumer (see Figs. 1 and 2), wherein the temperature regulated compartment (1a) includes an inlet (near front opening) and an outlet (near S1); a cooling system (12) for maintaining the temperature regulated compartment (1a) at a first predetermined temperature at or below a freezing point of a beverage within the beverage container (C) such that the beverage is supercooled; an agitator (at 2f, at 5) disposed at the outlet of the temperature regulated compartment (1a), wherein the agitator (at 2f, at 5) comprises a chute (space between bottom of 1a and ramp 5, space between top of 2f and bottom of 2f) configured to subject the beverage container (C) to a controlled gravitational drop onto a platform (bottom of 2f, surface of 5), and a delivery portal (at 2, at 3a) operatively connected to the agitator (at 2, at 5) for providing the beverage container (C) to the consumer (see Figs. 1-7), (see paragraphs [0028-0030, and 0048]), but fails to specifically teach to cause the supercooled beverage within the beverage container to undergo nucleation to form a slush beverage within the beverage container.

Miya teaches a (“physical stimulus”, “hit”) to cause a supercooled beverage (“in a bottle”) within a beverage container to undergo nucleation to form a slush (frozen) beverage within the beverage container (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).

Further Re Claim 8:
Tadika discloses a user interface (2b-2d) configured to receive a user input, wherein the slush beverage dispenser selectively dispenses a beverage container based upon the user input (see paragraph [0028] and Fig. 1).

Further Re Claim 9:
Tadika discloses wherein the first predetermined temperature is about -2°C to about -12°C (see paragraph [0048]).  

Further Re Claim 10:
Tadika discloses wherein the temperature regulated compartment (1a) comprises a passageway (sidewalls) configured to sequentially guide the beverage container (C) from the inlet to the outlet of the temperature regulated compartment (1a) (see Figs. 1-7).

Further Re Claim 15:
Tadika discloses wherein the housing (1) comprises a base (near bottom), one or more sidewalls (perpendicular walls to base), and an upper wall (near 100), defining an interior volume in which the temperature regulated compartment (1a) is positioned, and wherein the delivery portal (at 2) is positioned on the one or more sidewalls (see Figs. 1 and 2).

Re Claim 20:
Tadika discloses a method for providing a slush beverage to a consumer, comprising:
receiving a consumer selection (2b-2d) for a beverage, wherein the beverage is stored at a temperature at or below a freezing point of the beverage such that the beverage is supercooled; based on the consumer selection, agitating (dispense/drop) the beverage without intervention by a consumer by subjecting a beverage container containing the selected beverage to a gravitational drop onto a surface (bottom of 2f, 5), and providing the beverage to a consumer after subjecting the beverage container to the gravitational drop (see Figs. 1-7), (see paragraphs [0028-0030, and 0048]), but fails to specifically teach to cause the supercooled beverage to undergo nucleation. 

Miya teaches a (“physical stimulus”, “hit”) to cause a supercooled beverage (“in a bottle”) to undergo nucleation (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Yamagami et al. (US 2014/0312953 – hereinafter Yamagami).
Re Claim 11:
Tadika in view of Miya teaches the device of claim 10, but fails to specifically teach wherein the passageway is defined by a plurality of shelves that are spaced from one another.

Yamagami further in view teaches wherein the passageway is defined by a plurality of shelves (12) that are spaced from one another (see Fig. 1, see Figs. 18).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Yamagami to provide sufficient separation for gravity fed parts so as to avoid jams.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Al H. Marquez  (US 2008/0011765 – hereinafter Marquez).
Re Claim 12:
Tadika in view of Miya teaches the device of claim 10, but fails to teach a counter within the temperature regulated compartment for tracking a quantity of beverage containers held within the temperature regulated compartment.


Marquez further in view teaches a counter (at 325) within the temperature regulated compartment for tracking a quantity of beverage containers held within the temperature regulated compartment (see Figs. 1-5D, see paragraph [0036]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Marquez to determine amount of product dispensed for maintenance purposes. 

Claims 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Roekens (US 2018/0177310 – hereinafter Roenkens) and Cedrone et al. (4,699,295 – hereinafter Cedrone).
Re Claims 13, 14, and 19:
Tadika in view of Miya teaches the device of claim 7, but where fails to teach wherein a temperature regulated compartment comprises a first zone maintained at the first predetermined temperature, and a second zone maintained at a second predetermined temperature, wherein the first predetermined temperature is lower than the second predetermined temperature, and wherein the temperature regulated compartment comprises a passageway along which the beverage container moves from the second zone into the first zone, and wherein the first zone and the second zone of a temperature regulated compartment are separated by an insulated divider, wherein the insulated divider comprises an opening through which the beverage container can pass from the second zone into the first zone.

Roenkens teaches wherein a temperature regulated compartment comprises a first zone (280, 300) maintained at the first predetermined temperature, and a second zone (210) maintained at a second predetermined temperature, wherein the first predetermined temperature is lower than the second predetermined temperature (see paragraphs [0028-0030]), and wherein the temperature regulated compartment (280, 300) comprises a passageway (near 260, 370) along which the beverage container moves from the second zone (210) into the first zone (280, 300).  Re Claim 14: Roenkens teaches wherein the first zone (280, 300) and the second zone (210) of a temperature regulated compartment are separated by an insulated divider (315).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Roenkens to store product at a particular temperature desired for use while also providing less wear on a cooling device.

Cedrone teaches wherein a divider (15) comprises an opening (near 30) through which a beverage container can pass from a second zone into a first zone (see Figs. 3-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Roenkens and Cedrone to provide a design choice for a door member which would allow for additional stability.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Oscar Freixas  (5,960,988 – hereinafter Freixas).
Re Claim 16:
Tadika in view of Miya teaches the device of claim 10, but fails to teach wherein the upper wall of the housing comprises a selectively openable lid movable between an open configuration and a closed configuration, such that the inlet of the temperature regulated compartment is accessible when the selectively openable lid is in an open configuration and the inlet is inaccessible when the selectively openable lid is in a closed configuration.


Freixas further in view teaches wherein an upper wall of a housing comprises a selectively openable lid (22) movable between an open configuration and a closed configuration, such that an inlet of a compartment is accessible when the selectively openable lid is in an open configuration and the inlet is inaccessible when the selectively openable lid is in a closed configuration (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Freixas to allow for alternative loading and protecting of products.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Orr et al.  (US 7,100,796 – hereinafter Orr) and W. Niehaus et al. (3,460,593 – hereinafter Niehaus).
Re Claim 18:
Tadika in view of Miya teaches the device of claim 7, but fails to teach wherein the chute comprises a first portion that is inclined relative to a horizontal axis, a second portion that is arranged perpendicularly to the horizontal axis, and a shoulder region that is rounded and connects the first portion to the second portion, such that the chute is configured to reorient the beverage container from a sideways orientation to an upright orientation.

Orr further in view teaches wherein a chute comprises a first portion (right side extending bottom flange) that is inclined relative to a horizontal axis, a second portion (lower housing portion) that is arranged perpendicularly to the horizontal axis, and a shoulder region (connection point) that is rounded and connects the first portion (right side extending bottom flange) to the second portion (lower housing portion) (see Fig. 1), such that the chute is configured to reorient the beverage container from a sideways orientation (see Fig. 9) to an upright orientation (see Fig. 10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Orr to allow for controlled dispensing of product and additional dispensing alignment control would likewise be capable in assuring proper orientation of a dispensed product.

Niehaus further in view teaches a rounded shoulder region (region which connects member 3 to member 4) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Orr and Niehaus to allow for an alternative connection for a sloped ramp as seen fit by a design choice as preferred.   


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Arthur G. Rudick  (5,671,604 – hereinafter Rudick).
Re Claim 22:
Tadika in view of Miya teaches the device of claim 7, but fails to teach a distributor for moving the beverage container from the agitator to the delivery portal.


Rudick further in view teaches a distributor (30) for moving a beverage container from an agitator to a delivery portal (20) (see Figs. 1-7B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Rudick to provide a dispensed product in a more accessible position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651